Citation Nr: 1431246	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of a stab wound of the left posterolateral thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1992, from June 2003 to August 2003, and from January 2004 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision granted service connection for residuals of a stab wound of the left posterolateral thigh and assigned a noncompensable evaluation effective from July 31, 2006.  The Veteran appealed seeking a higher initial evaluation, and the case has been referred to the Board for appellate review.

The case was remanded for further development in June 2010.  The case has since been returned for appellate review.

The Virtual VA paperless claims processing system includes an Informal Hearing Presentation submitted by the Veteran's representative and VA treatment records dated from August 2006 to May 2013.  The Veterans Benefit Management System (VBMS) does not include any documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 Informal Hearing Presentation, the Veteran's representative asserted that his service-connected residuals of a stab wound of the left posterolateral thigh have worsened since his most recent VA examination in July 2010.  Therefore, the Veteran should be afforded a more recent VA examination to ascertain the current severity and manifestations of his service-connected disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

The Board also notes that the July 2010 VA examiner did not directly address whether the Veteran has any neurological impairment as a residual of his service-connected stab wound of the left posterolateral thigh or address other specific findings requested by the Board in its June 2010 remand of this matter.  Therefore, the AOJ should ensure that the examination report directly addresses all aspects of the Board's VA examination request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Additionally, on remand, the AOJ should seek to obtain any additional relevant records of VA or private treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for residuals of a stab wound of the left posterolateral thigh for the period from July 2006 to present.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any records that have not been previously obtained and associate them with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  Following completion of the requested action in the preceding paragraph, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a stab wound of the left posterolateral thigh.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In so doing, the examiner should indicate the type of injury and wound and provide objective findings, such as whether there are scars, loss of deep fascia or muscle substance, impairment of muscle tonus, and loss of power or lowered threshold when compared to the sound side.  The examiner should state whether there is loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and if so, comment as to whether the symptoms are slight, moderate, moderately severe, or severe.  

The examiner should also indicate whether there is any neurological deficit or functional impairment, including any limitation of motion of the joints affected.  In addition, the examiner should describe any residual scars on the Veteran's left thigh and provide the necessary findings, such as the size as well as whether the scar is deep, superficial, painful, unstable, or causes limitation of motion or function.

In addition, the examiner should provide an opinion as to whether his or her findings represent a worsening of the Veteran's condition since the July 2010 VA examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be noted if any notice that was sent was returned as undeliverable.

4.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action should be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include findings responsive to the Board's VA examination request, the report should be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should readjudicate the issue of entitlement to an initial compensable rating for service-connected residuals of a stab wound of the left posterolateral thigh.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC should address whether the Veteran may be entitled to a higher or separate evaluation for a scar.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



